Case 9:20-ap-01011-MB   Doc 21 Filed 02/21/20 Entered 02/21/20 14:56:04   Desc
                         Main Document    Page 1 of 4
Case 9:20-ap-01011-MB   Doc 21 Filed 02/21/20 Entered 02/21/20 14:56:04   Desc
                         Main Document    Page 2 of 4
Case 9:20-ap-01011-MB   Doc 21 Filed 02/21/20 Entered 02/21/20 14:56:04   Desc
                         Main Document    Page 3 of 4
Case 9:20-ap-01011-MB   Doc 21 Filed 02/21/20 Entered 02/21/20 14:56:04   Desc
                         Main Document    Page 4 of 4
